Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-4, 6-9, 15-20 are addressed below. Claims 5, 10-14 are cancelled.

Allowable Subject Matter
Claims 1-4, 6-9, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best available prior arts of record, Johnson (US 20070221388), Laumann (US 20090194187), Kashiwada (US 20070166466), Shay (US 20110097503), Auvil (US 6000436), and Ahmed (US 5385758)) fail to disclose or make- obvious the claimed combination of independent claims 1 and 15 including a fire extinguishing system and method of providing a fire extinguishing system that comprise a plurality of mild steel pipes with a non-porous polymer layer ionically bonded to at least an interior surface of the mild steel pipe, the non-porous polymer layer containing iron and epoxy-acrylic and having a thickness of at least 15 microns to provide a C value in a range from a value greater than 120 to 150,and wherein each mild steel pipe has a nominal width in a range of DN 32 DN 250. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.